Gray, C. J.
1. A plan or picture, whether made by the hand of man or by photography, is admissible in evidence, if verified by proof that it is a true representation of the subject, to assist the jury in understanding the case. Marcy v. Barnes, 16 Gray, 161. Hollenbeck v. Rowley, 8 Allen, 473. Cozzens v. Higgins, 1 Abbott N. Y. 451. Ruloff v. People, 45 N. Y. 213. Udderzook v. Commonwealth, 76 Penn. St. 340. Church v. Milwaukee, 31 Wisc. 512. Whether it is sufficiently verified is a preliminary question of fact, to be decided by the judge presiding at the trial, and not open to exception. Commonwealth v. Coe, 115 Mass. 481, 505. Walker v. Curtis, 116 Mass. 98.
*4222. The evidence of what happened at the same place the year before was rightly rejected; because it tended to raise a collateral issue; and because, it being admitted that the highway had been in the same condition for twenty-four hours before the injury now sued for, the previous length of time for which it had existed was immaterial. Aldrich v. Pelham, 1 Gray, 510. Payne v. Lowell, 10 Allen, 147. Exceptions overruled.